DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/03/2020 was filed on the national stage entry date the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 23 is objected to because of the following informalities:  
Claim 23 recites “λe/(4.nH)”.  “Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995).” MPEP 608.01(m).
Appropriate correction is required.

Allowable Subject Matter
Claims 13-24 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 13 requires a vertical cavity surface emitting laser configured to support a plurality of transverse optical modes, including a fundamental transverse mode and transverse modes of higher order having a rotational symmetry of order two about the main optical axis with an index-contrast grating forming a diffusion lens on the emission surface. Such configurations are generally known in the art. See, e.g., US20080232418 showing a vertical cavity surface emitting laser having an index grating acting as a diffusion lens (Fig. 1 element 110); US20070258499 disclosing controlling the number of mode oscillating in the VCSEL; US 5426657 claim 1. 
However, the prior art does not render obvious “said grating being arranged on the emission surface and comprising a plurality of pads that are separate from one another and that are made of at least one material of a first refractive index, said pads being encircled by a medium of a second refractive index different from the first index, said pads including: a central pad, which is centered on the main optical axis, and a plurality of peripheral pads, which are periodically arranged along one or more lines that are concentric with respect to the central pad, and which are arranged so that the grating has, with respect to the main optical axis, a rotational symmetry of uneven order higher than or equal to three.” While various configurations of gratings are known in the art, the prior art does not provide motivation to modify the known gratings to provide the claimed configuration in combination with the other elements of claim 13 absent improper hindsight.
Claims 14-24 are allowed, because they depend from or otherwise contain all the limitations of claim 13.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.

This application is in condition for allowance except for the following formal matters: 
The use of a period in claim 23 that is not at the end of the claim and not part of an abbreviation.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KING whose telephone number is (571)270-1441. The examiner can normally be reached Monday to Friday 10am-5pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joshua King/Primary Examiner, Art Unit 2828                                                                                                                                                                                                        03/12/2022